Citation Nr: 0002633	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  93-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 12, 
1989, for the award of compensation benefits for ischemic 
contracture with nerve injury resulting in causalgia of the 
left (major) hand, pursuant to 38 U.S.C.A. §  1151 (West 1991 
& Supp. 1999).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION


The veteran had active service from April 1945 to October 
1946.

Entitlement to compensation benefits for a left hand 
disability, pursuant to 38 U.S.C.A. § 1151 was initially 
denied by the RO in March 1991, on the basis that VA fault or 
negligence had not been shown.  Subsequently, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court") entered a decision that had 
invalidated 38 C.F.R. § 3.358(c)(3), the implementing 
regulation, on the grounds that the element of fault required 
by the regulatory provision was beyond the scope of the 
authorizing statute, 38 U.S.C.A. § 1151 (formerly § 351).  In 
December 1994, the Supreme Court affirmed the lower courts' 
decisions in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994), and 38 C.F.R. § 3.358(c)(3) was later amended to 
conform with the Supreme Court's decision.  The revised 
regulations, issued in March 1995, did not require negligence 
on the part of the VA for the veteran to prevail.  (Although 
the statute was amended, effective in October 1997, to 
require negligence on the part of the VA, the veteran's case 
was not affected by that amendment.  See 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999).)  

The RO again reviewed the claim, pursuant to the revised 
regulations, and denied the claim in May 1995.  The veteran 
appealed that determination, and in November 1997, the RO 
issued a rating decision granting entitlement to compensation 
under 38 U.S.C.A. § 1151 for ischemic contracture with nerve 
injury resulting in causalgia of the left hand, evaluated 50 
percent disabling, effective December 12, 1989.  The veteran 
appealed the effective date of that grant of benefits.  

In June 1998, the Board issued a decision which, in part, 
denied entitlement to an effective date earlier than December 
12, 1989, for the award of compensation benefits for ischemic 
contracture with nerve injury resulting in causalgia of the 
left (major) hand, pursuant to 38 U.S.C.A. §  1151.  The 
veteran appealed the Board's decision to the Court.  In June 
1999, pursuant to a joint motion filed by the parties, the 
Court entered an order, vacating that part of the Board 
decision which denied an earlier effective date for 
compensation for the left hand disability, and remanded that 
issue for further consideration. 


REMAND

The parties have advanced two separate theories in support of 
the argument that the veteran should be entitled to an 
earlier effective date for the award of compensation for 
ischemic contracture with nerve injury resulting in causalgia 
of the left (major) hand, granted pursuant to 38 U.S.C.A. 
§ 1151.  It is argued that a VA outpatient physical therapy 
note, dated in January 1989, which noted that the veteran 
"[a]ccused dr. of doing something to his finger (digit 3) 
that would not allow him to extend it fully," constitutes an 
informal claim.  Since the veteran filed his claim in 
December 1989, pursuant to 38 C.F.R. § 3.155, the effective 
date should be in January 1989.

It is also argued that the "additional disability" for 
which compensation was awarded pursuant to 38 U.S.C.A. § 1151 
actually occurred in December 1988, while the veteran was 
receiving outpatient treatment.  In support of this position, 
attention is drawn to a November 1997 VA examination, in 
which the examiner concluded that "somewhere in his 
postoperative course," the veteran developed the swelling 
which gave him essentially an ischemic contracture resulting 
in causalgia.  He noted that he had "no way of knowing 
whether it would be this patient's injury or his 
convalescence from his surgery therefrom or his infection in 
his hand as to why he got his ischemic contracture and 
resultant causalgia."  Under this line of reasoning, if the 
additional disability occurred within a year of the claim, 
received on December 12, 1989, pursuant to 38 C.F.R. § 
3.400(i), the effective date of the award of compensation 
would be the date the injury due to VA treatment occurred.  
However, at what point in time the additional disability, due 
to VA treatment, occurred is a matter requiring medical 
expertise.  Hence, a medical opinion is required as to this 
matter, inasmuch as the joint motion directs that this matter 
be resolved.

Finally, the RO is advised that the Court has found that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).   


While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason 
and to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following action: 

1.  The veteran should be afforded an 
examination by a specialist in neurology, 
to determine the point at which the 
"injury" resulting in ischemic 
contracture with nerve injury resulting in 
causalgia of the left (major) hand, 
occurred, for the purpose of assigning an 
effective date for the award of benefits 
due to this injury.  Prior to the 
examination, the examiner must review the 
claims file, with a copy of this remand, 
with particular attention to the following 
items of evidence:
? Outpatient treatment records, private 
and VA, dated November 17, 1988;
? Records of the VA hospitalization from 
November 19, 1988, to November 29, 
1988;
? Outpatient follow-up treatment records 
dated from December 1988 to February 
1989, including Physical Therapy notes 
and X-ray reports;
? June 13, 1989, outpatient treatment 
note by D. L. McCarty, M.D.;
? Clinical Description provided in 
February 1991 by VA physician;
? Report of the VA examination conducted 
November 13, 1997;
as well as any other evidence deemed 
relevant.  If additional VA treatment 
records are required, these should be 
obtained for review.  After a review of 
the records, and examination of the 
veteran, including a history, the examiner 
should provide an opinion as to the point 
in time at which the injury caused by VA 
treatment occurred.  Further, since a 
previous opinion found that the ischemic 
contracture with nerve injury subsequently 
resulted in causalgia of the left (major) 
hand, the point at which the ischemic 
contracture with nerve injury and the 
causalgia of the left hand each had its 
inception should be determined, to the 
extent medically feasible.  If dates 
cannot be established, the likelihood that 
either of the aspects of the injury 
occurred before December 5, 1988, should 
be estimated.  If the evidence does not 
permit an opinion with certainty, the 
examiner should apply the standard of 
whether it was "at least as likely as 
not" that the injury occurred on or after 
December 5, 1988.  The rationale for all 
conclusions reached must be provided, as 
such is essential to the Board's 
determination.  

2.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

3.  Once the file has been determined to 
be ready for review, the RO should again 
adjudicate the veteran's claim for an 
earlier effective date for the award of 
compensation benefits for ischemic 
contracture with nerve injury resulting in 
causalgia of the left (major) hand, 
pursuant to 38 U.S.C.A. §  1151, in light 
of both theories described above.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals




